DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim 1 is rejected under 35 U.S.C. 102(a)(1) as being anticipated by FR 2931254 A1 patent publication by Bonicel et al.
Regarding claim 1, Bonicel teaches an assembly (Fig. 1) comprising: a tube (sheath 6); and at least one optical cable (one of five micro-cables 2), said optical cable being placed inside said tube, wherein the tube has an inner diameter D and in that the optical cable has an outer diameter d, the ratio d/D ranging from 0.10 to 0.80 (in the arrangement illustrated in Fig. 1 in which fiver micro-cables are disposed, the ratio of d/D is approximately 0.33).
Claims 1, 4, 7, 10, 11 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by U.S. Patent 6,263,371 to Allen. 
Regarding claim 1, Allen teaches an assembly (Fig. 4) comprising: a tube (conduit 12); and at least one optical cable, said optical cable being placed inside said tube (as shown in Fig. 4), wherein the tube has an inner diameter D and in that the optical cable has an outer diameter d, the ratio d/D ranging from 0.10 to 0.80.  While Allen does not directly disclose a diameter ratio between the cable and the tube, Allen states that “up to four cables could readily be positioned in a two inch diameter conduit, and up to twelve cables could readily be positioned in a four inch diameter conduit”.  Therefore, the conduits are designed to be substantially filled in these scenarios and cannot accommodate any additional cable. 
    PNG
    media_image1.png
    1024
    1024
    media_image1.png
    Greyscale
In the case of four cables inside a two-inch diameter conduit, even if additional void near the cables is present inside the conduit, the ratio falls in a range 1/3 < d/D < ½, i.e., more than two but fewer than three cables may be fitted in a diametrical direction inside the conduit.



Regarding claim 4, Allen further teaches that the conduit 12 is a cylindrical layer (Fig. 4) made of a suitable plastic material. (col. 3, lines 14-22)
Regarding claim 7, Allen further teaches the optical cables (13, 25) each comprises a central part comprising one or more optical fibres, the central part being surrounded by a protective jacket, as illustrated in Fig. 4.
Regarding claim 10, the assembly in Allen inherently comprises at least one assembly.
Regarding claim 11 and with respect the limitations of what the assembly is applied to, a claim containing a “recitation with respect to the manner in which a claimed apparatus is intended to be employed does not differentiate the claimed apparatus from a prior art apparatus” if the prior art apparatus teaches all the structural limitations of the claim. Ex parte Masham, 2 USPQ2d 1647 (Bd. Pat. App. & Inter. 1987)
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 2, 3 are rejected under 35 U.S.C. 103 as being unpatentable over Allen as applied to claim 1 above, and further in view of JP2006235263A patent publication by Takeda.
Regarding claim 2, Allen teaches the assembly as stated above and also teaches using synthetic fabric layer 14-17 having a low coefficient of friction in order to easily install cables and the like inside the conduit 12.  Allen does not further compare dynamic friction coefficients of the optical cable and the conduit.  Takeda also teaches an installation method of optical fiber cable in a conduit, wherein the optical cable (POF cable 3) formed entirely of plastic (see Best-Mode on the third page of English translation), and the conduit is a CD tube that’s made of hard polyvinyl chloride (see Example 1 on the fifth page of English translation), wherein the dynamic friction coefficient with the long-strand-shaped polyvinyl chloride made of a low friction coefficient material is 0.45 or less (see Advantageous-effects beginning on the second page of English translation), and the static friction coefficient and the dynamic friction coefficient of nylon in plastic are about 0.3 to 0.4 (see Best-Mode on the fourth page of English translation).  It would have been obvious to one having ordinary skill in the art, before the effective filing date of the claimed invention, to select appropriate materials such as plastic and PVC to construct the cable and interior of the conduit of Allen’s invention, as suggested by Takeda, since both inventions solve a common technical issue of allowing the optical fiber cable to more easily pass through the conduit under low friction conditions.
Regarding claim 3, since it has been established above that low friction materials are desired, it similarly would have been obvious to one having ordinary skill in the art, before the effective filing date of the claimed invention, to select materials having static friction coefficients best fitted for this application, since it has been held to be within the general skill of a worker in the art to select a known material on the basis of its suitability for the intended use as a matter of obvious design choice.  In re Leshin, 125 USPQ 416. 
Claims 5, 6 are rejected under 35 U.S.C. 103 as being unpatentable over Allen as applied to claim 1 above, and further in view of U.S. Patent 4,892,442 to Shoffner.
Regarding claim 5, Allen teaches the assembly as stated above but does not specify using an inner layer comprising at least one second polymer material different from the first polymer material, said inner layer being surrounded by the main layer.  Shoffner also teaches a conduit (innerduct 10) through which a fiber optic cable 14 is pulled, which the conduit comprises a main layer (outer jacket 16 formed of a high tensile strength polymer such as high molecular weight, high density polyethylene), and an inner layer 12, wherein a suitable material for inner layer 12 would be, for example, Teflon, silicone impregnated polyethylene, graphite impregnated polyethylene, or the like. (See at least Fig. 1 and description.)  It would have been obvious to one having ordinary skill in the art, before the effective filing date of the claimed invention, to use an inner layer made of materials such as Teflon for the optical fiber cable conduit of Allen’s invention, as suggested by Takeda, since both inventions solve a common technical issue of allowing the optical fiber cable to more easily pass through the conduit under reduced friction conditions.
Regarding claim 6, while Shoffner only teaches using HDPE for the conduit’s main layer, Shoffner additionally teaches that the HDPE is used for its high tensile strength property.  Similarly, polyetherimide (PEI) is also characterized for its high tensile strength property, and it would have been obvious to one having ordinary skill in the art, before the effective filing date of the claimed invention, to select materials such as PEI having a particular property matching that required for the main layer in Shoffner’s invention, since it has been held to be within the general skill of a worker in the art to select a known material on the basis of its suitability for the intended use as a matter of obvious design choice.  In re Leshin, 125 USPQ 416.
Claims 8, 9 are rejected under 35 U.S.C. 103 as being unpatentable over Allen as applied to claim 1 above, and further in view of U.S. Patent 4,595,793 by Arroyo.  Allen teaches the assembly as stated above comprising the optical fiber cable having the plurality of optical fibers and the protective jacket but not the specific materials used to form the cable, nor a fabric screen and protective sheath surrounding it.  Arroyo teaches an cable comprising a core of at least one lightguide fiber conductor 22, a protective outer jacket comprising a fluorinated polymer (fluoropolymer plastic jacket 40), a fabric screen (inner layer of fibrous material 31 made of non-woven or woven aramid fabric) and a protective sheath (impregnated woven glass layer 34, which is woven and has resin filling the interstices of the woven glass, so that the layer 34 is characterized by a relatively low air permeability in the range of 31 cfm which minimizes hot air flow into the core in the event of a fire), with the protective sheath 34 surrounding the fabric screen 31.  It would have been obvious to one having ordinary skill in the art, before the effective filing date of the claimed invention, to use the optic fiber cable structure suggested by Arroyo in Allen’s invention, for the reason of using a flame retardant, smoke suppressive sheath system for a relatively small pair size plenum cable.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. USPub20050194578 discloses an innerduct guide tube assembly configured to contain a cable within a conduit.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHARLIE PENG whose telephone number is (571)272-2177. The examiner can normally be reached 9AM - 6PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Thomas Hollweg can be reached on (571)270-1739. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/CHARLIE Y PENG/Primary Examiner, Art Unit 2874